Citation Nr: 0817037	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
bilateral pes planus and assigned the veteran a disability 
rating of 10 percent.  The veteran's case has been advanced 
on the docket due to the age of the veteran.  38 U.S.C.A. 
§ 7107 (West 2002); C.F.R. § 20.900(c) (2007). 


FINDING OF FACT

The veteran's bilateral pes planus results in no more than 
moderate disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code (DC) 5276 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
bilateral pes planus.  In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided in 
July 2003 before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records, and provided him with two VA 
examinations and a hearing.  The RO attempted to substantiate 
the veteran's claim by scheduling him for a third VA 
examination in April 2007 to determine the current severity 
of his pes planus; however, the veteran cancelled the 
examination for good cause, due to the fact that he was too 
ill to come in for the appointment.  Accordingly, the Board 
will proceed with the claim based on the evidence of record.  
See 38 C.F.R. § 3.655(b) (when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record); Turk v. Peake, No. 06-0069 (U.S. Vet. 
App. Jan. 31, 2008) (where a veteran fails to report for an 
examination in an appeal from the initial rating assigned a 
disability, VA must decide the claim based on the evidence of 
record, rather than summarily deny the claim).

In sum, the duty to assist has been satisfied and there is no 
reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating the 
veteran's claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


II. Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

The veteran was initially granted service connection for 
bilateral pes planus in a December 2004 rating decision and 
was assigned a 10 percent rating, effective March 30, 2001, 
the date his claim was reopened.  The veteran disagrees with 
this assignment and contends that his pes planus is worse 
than it is currently rated.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for bilateral pes 
planus.
 
In his November 2002 hearing, the veteran provided testimony 
regarding the history of his pes planus and reported that his 
feet are painful to walk on for any length of time.  He also 
reported that his feet are very sore first thing in the 
morning and got a little better after walking around.  The 
veteran stated that at one point, John P. Buckley, M.D. cut 
calluses off his feet.  He stated that he has worn wide 
orthopedic shoes in the past, but they were too expensive; 
however, he also reported that he has worn arch supports in 
his shoes since 1948, which he gets from the VA medical 
center. 

In a December 2002 letter, Dr. Buckley reported that the 
veteran had applied for VA benefits for his pes planus, which 
had more likely than not been aggravated by military service.  

The veteran underwent a VA examination in October 2004, when 
he complained of pain in his feet since World War II, mostly 
on the bottom of his feet on both sides and in the middle, as 
well as in his ankles, which was aggravated by standing and 
walking.  The veteran reported that he also felt a knot on 
either side of the bottom of his feet, which was painful to 
touch, and that he constantly felt a burning sensation on 
both sides of his feet.  The veteran also reported that he 
could only walk for twenty minutes before he had to rest, and 
that, therefore, he could not shop with his wife, do yard or 
house work, or do any kind of standing, walking, or weight 
bearing because of pain.  He stated that pain was a 3 to 4 
out of 10 when he stood up and increased to 10 out of 10 
after any kind of walking.  The examiner noted that the 
veteran did not use any assistive devices and wore regular 
shoes.  The veteran reported that he had tried to wear 
inserts once, but it had aggravated his foot pain. 

The examiner reported that the veteran's feet were tender on 
palpation over the plantar fascia bilaterally, and that there 
was a thickening of the plantar fascia in the middle that was 
very tender on palpation, especially on the left foot.  The 
examiner also noted that the veteran walked with a hesitant 
and painful gait, was weak, and had difficulty standing on 
his toes or heels, or balancing on one foot.  The examiner 
reported that the veteran had a marked limitation of the 
range of motion on squatting, with difficulty doing 
supination and pronation.  The examiner reported that the 
veteran did not have hammertoe, and that manipulation of the 
Achilles tendon showed no evidence of pain.  Weightbearing 
and non-weight bearing examination showed normal alignment of 
the Achilles tendon bilaterally, examination of the forefoot 
and mid-foot malalignment was normal, and the veteran had a 
bunion on the left foot.  The examiner noted that the veteran 
could not do any kind of repetitive range of motion testing 
with the feet because it aggravated the pain; however, he 
expected an additional 25 percent loss of motion because of 
pain, fatigue, weakness, and lack of endurance after 
repetitive use.  There was no edema or callous.

X-rays revealed degenerative joint changes to the first right 
metatarsophalangeal joint, a well-defined dorsal bilateral 
calcaneal spur, normal anatomic bony alignment, no fractures 
or evidence of dislocation, mild diffuse osteopenia, and no 
focal soft tissue swelling.  The examiner diagnosed the 
veteran with bilateral pes planus, chronic painful feet as a 
result of recurrent bilateral plantar fasciitis that was 
worse on the left foot, partial amputation of the left great 
toe that was unrelated to service, and a bunion of the left 
foot.  

The veteran underwent another VA examination in May 2005, 
when he reported that pain radiated from his feet to his 
ankles, knees, and hips; that pain worsened after walking 10 
to 15 minutes; and that knots had developed on the bottom of 
his feet since 1945.  The veteran also reported flare-ups 
once a week or more often. 
The examiner noted that the veteran did not use assistive 
devices, corrective shoes, or inserts.  The examiner reported 
that the veteran had functional limits insofar as he could 
only walk a quarter of a mile. The veteran had joint pain at 
the ball and heel area of his feet when standing and walking, 
instability when standing and walking because back pain 
resulted from the foot pain, mild tenderness all over his 
feet when standing and walking, limited motion when standing 
and walking, mild weakness in his arches, bilateral flatfoot, 
no arch on weightbearing, and pain on palpation of the 
plantar aspect of the heels, arches, and forefoot 
bilaterally.  The examiner reported that there was mild 
abnormal pronation, mild tenderness over the plantar aspect 
of the feet, fatiguability in both feet, poor propulsion in 
his gait, but no swelling, redness, stiffness, heat, masses, 
muscle atrophy, hallux valgus, hammertoe, or clawfoot.  The 
examiner also reported that there was no evidence of abnormal 
weight bearing, or malunion or nonunion of the tarsal or 
metatarsal joints.  There was a callus over the right big toe

X-rays of the right foot revealed a prominent posterior 
calcaneal spur at attachment of the Achilles tendon, mild 
hypertrophic degenerative arthritis of the MP joint of great 
toe with some spurring at the articular margin, minimal 
degenerative spurring at the inferior tip of the medial 
malleolus, a small spur at the base of the fifth metatarsal 
where the brevis tendon attaches, a mild varus of the fifth 
MP joint, synostosis of the middle and distal phalanges of 
the fifth digit, and minimal calcification in the soft tissue 
between the distal tibia and fibula.  The reported flatfoot 
deformity of the right foot was not evident on weightbearing 
views.

X-rays of the left foot revealed an old amputation of the 
great toe at the interphalangeal joint, a moderate valgus and 
moderately hypertrophic degenerative arthritis of the 
metacarpal phalangeal joint of the great toe, a posterior 
calcaneal spur at the attachment of the Achilles tendon, a 
small bony density near the tip of the medial and lateral 
malleoli, synostosis of the middle and distal phalanges of 
the fifth digit, and minimal calcification between the distal 
tibia and fibular shafts.  

The examiner diagnosed the veteran with bilateral plantar 
fasciitis and right foot pes planus, and reported that such 
conditions would have a mild impact on the veteran's ability 
to do chores, shop, exercise, play sports, travel, as well as 
limit him to walking only 10 to 15 minutes at a time.  The 
examiner provided the opinion that, given the veteran's 
advanced age, he was an unlikely candidate for employment, 
but if he did work, he would only be able to do sedentary 
work as he could not tolerate physically demanding 
employment. 

During VA psychiatric treatment in September 2005, the 
veteran reported that he exercised daily and did chores 
around the house.  The doctor noted that the veteran was 
ambulatory.  

Between 2002 and 2007, the veteran received VA treatment on 
numerous occasions for hearing loss and other medical 
problems; however, at no point during this treatment did he 
complain of foot pain or his pes planus.

The veteran's foot disability has been evaluated as 10 
percent disabling pursuant to DC 5276.  38 C.F.R. § 4.118 
(2007).  The current 10 percent rating contemplates moderate 
bilateral flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo Achilles, and pain 
on manipulation and use of the feet.  38 C.F.R. § 4.71a, DC 
5276 (2007).  Severe pes planus with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities warrants a 20 percent 
evaluation for unilateral involvement, and a 30 percent 
evaluation for bilateral involvement.  Id.  Pronounced pes 
planus manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved with orthopedic shoes or appliances, warrants a 30 
percent evaluation for unilateral involvement and a 50 
percent rating for bilateral involvement.  Id.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2007).   The schedule of ratings, does not define the terms 
"slight," "moderate," and "severe;" rather than applying 
a mechanical formula to make a determination, the Board 
evaluates all of the evidence such that decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2007).  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for service-connected 
bilateral pes planus under DC 5276.  In sum, there is 
evidence of pain on use and palpation, a well as calluses.  
However, examination in 2004 and 2005 revealed no swelling of 
the feet.  While the veteran was shown to have abnormal 
pronation, it was described as only mild; whereas, the 
assignment of a 30 percent rating requires objective evidence 
of marked deformity.   In the absence of objective evidence 
of marked deformity and indication of swelling on use, an 
increased rating is not warranted and the claim must be 
denied.  

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate 
to pain and any resulting functional impairment due to pain.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, DC 
5276, acquired flatfoot, does not evaluate the veteran's foot 
disability with respect to range of motion; therefore, 
sections 4.40 and 4.45, with respect to pain on motion, are 
not applicable.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Additionally, the rating criteria under DC 5276 
specifically contemplate pain on manipulation and use.

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a higher schedular rating 
for residuals of bilateral pes planus, and the claim is 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


